UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6134



TERRY WENDELL COPELAND,

                                              Plaintiff - Appellant,

          versus


DIVISION OF CORRECTION; PATRICK CONROY, War-
den; K. LANDERKINS, Lieutenant, Mail Room
Supervisor; SERGEANT HARGROVE, Mail Room Su-
pervisor; MARYLAND HOUSE OF CORRECTION, Annex,
Mailroom; BERNARD JACKSON, C.S.S.; MICHAEL
MILLER; T. A. PAGE, Case Manager; STEPHEN
FITZGERALD; MICHELLE SINGHAS; WILLIAM J.
SMITH; D. BROWN, Officer, CO II, 7 to 3 Shift;
SERGEANT MCMILLION; D. COOPER, Officer; A. J.
JOHNSON, a/k/a A. Johnson; HERMAN KELSON,
Officer; LAMONT THOMAS, Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
394-AMD)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terry Wendell Copeland, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Sharon Stanley Street, Assistant Attorney Gen-
eral, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Terry Wendell Copeland appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Copeland v. Division of Corr., No. CA-00-

394-AMD (D. Md. filed Jan. 9, 2001; entered Jan. 10, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2